DETAILED ACTION
Claims 1-21 are pending.  Claims 1, 11, and 21 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite the limitation "the previous malfunctioning extent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8-10, 11, 14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,093,156 to Lin et al. ("Lin") and in view of U.S. Publication No. 2019/0129795 to Xu et al. ("Xu").
	
	Regarding claim 1, Lin teaches:
A method for reconstructing a storage system, comprising: 
acquiring a first extent access load and a second extent access load of a first 5extent and a second extent in a storage device in the storage system, respectively (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”); 
selecting the first malfunctioning extent as a source extent in response to determining that the first extent access load is lower than the second extent access load (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”);

	However, Lin does not appear to teach:
acquiring extents of a malfunctioning extent in a malfunctioning storage device in the storage system;
generating, among multiple idle extents in the storage system, a set of destination 10extents that can be used as a reconstruction destination of the source extent; and 
selecting a destination extent from the set of destination extents as the reconstruction destination of the source extent.

	However, in the same field of endeavor, Xu teaches:
acquiring extents of a malfunctioning extent in a malfunctioning storage device in the storage system (Xu: Paragraph [0036], “In the mapped RAID, when a storage disk fails, the plurality of RAID stripes involved in the storage disk will be affected and these affected RAID stripes need to be reconstructed. For each affected RAID stripe, an unused disk extent will be selected as a reconstruction destination and the data is reconstructed at the selected disk extent”);
generating, among multiple idle extents in the storage system, a set of destination 10extents that can be used as a reconstruction destination of the source extent (Xu: Paragraph [0080], “FIG. 8 shows a specific implementation at 630 shown in FIG. 6. At 810, a set of available disks is determined for the RAID stripe to be reconstructed selected for a certain storage processor. Each storage disk in the set does not conflict with the storage disk involved in the RAID stripe to be reconstructed and has at least one spare disk extent available as the spare disk extent for the RAID stripe”; and Paragraph [0081], “At 820, the storage disks in the set may be sorted from low to high according to the I/O load of the storage disks. In an embodiment, the storage disks may be sorted according to the heat value G at the currently selected storage processor. At 830, a second number (represented by Th_2) of storage disks are selected from the sorted set to obtain a subset of available disks. Th_2 is a configurable constant which is greater than the concurrent number C. In other words, a set of disks having low I/O loads at the storage processor is selected from a plurality of disks available for reconstructing the RAID stripe”); and 
selecting a destination extent from the set of destination extents as the reconstruction destination of the source extent (Xu: Paragraph [0080], “FIG. 8 shows a specific implementation at 630 shown in FIG. 6. At 810, a set of available disks is determined for the RAID stripe to be reconstructed selected for a certain storage processor. Each storage disk in the set does not conflict with the storage disk involved in the RAID stripe to be reconstructed and has at least one spare disk extent available as the spare disk extent for the RAID stripe”; and Paragraph [0081], “At 820, the storage disks in the set may be sorted from low to high according to the I/O load of the storage disks. In an embodiment, the storage disks may be sorted according to the heat value G at the currently selected storage processor. At 830, a second number (represented by Th_2) of storage disks are selected from the sorted set to obtain a subset of available disks. Th_2 is a configurable constant which is greater than the concurrent number C. In other words, a set of disks having low I/O loads at the storage processor is selected from a plurality of disks available for reconstructing the RAID stripe”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lin by receiving multiple destination extents and selecting a destination extent, as taught by Xu. One of ordinary skill in the art would have been motivated to use the methods of Xu because it would improve the reconstruction performance and efficiency. (Xu: Paragraph [0040]).

	Regarding claim 3, the Lin/Xu combination teaches all of the elements of claim 1 and further teaches:
	The method according to claim 1, wherein selecting the destination extent comprises: 
respectively determining a first device access load and a second device access load 25of a first storage device and a second storage device where a first destination extent and a second destination extent in the set of destination extents are located (Xu: Paragraph [0080], “FIG. 8 shows a specific implementation at 630 shown in FIG. 6. At 810, a set of available disks is determined for the RAID stripe to be reconstructed selected for a certain storage processor. Each storage disk in the set does not conflict with the storage disk involved in the RAID stripe to be reconstructed and has at least one spare disk extent available as the spare disk extent for the RAID stripe”; and Paragraph [0081], “At 820, the storage disks in the set may be sorted from low to high according to the I/O load of the storage disks. In an embodiment, the storage disks may be sorted according to the heat value G at the currently selected storage processor. At 830, a second number (represented by Th_2) of storage disks are selected from the sorted set to obtain a subset of available disks. Th_2 is a configurable constant which is greater than the concurrent number C. In other words, a set of disks having low I/O loads at the storage processor is selected from a plurality of disks available for reconstructing the RAID stripe”); and 
selecting the first destination extent as the destination extent in response to determining that the first device access load is lower than the second device access load (Xu: Paragraph [0080], “FIG. 8 shows a specific implementation at 630 shown in FIG. 6. At 810, a set of available disks is determined for the RAID stripe to be reconstructed selected for a certain storage processor. Each storage disk in the set does not conflict with the storage disk involved in the RAID stripe to be reconstructed and has at least one spare disk extent available as the spare disk extent for the RAID stripe”; and Paragraph [0081], “At 820, the storage disks in the set may be sorted from low to high according to the I/O load of the storage disks. In an embodiment, the storage disks may be sorted according to the heat value G at the currently selected storage processor. At 830, a second number (represented by Th_2) of storage disks are selected from the sorted set to obtain a subset of available disks. Th_2 is a configurable constant which is greater than the concurrent number C. In other words, a set of disks having low I/O loads at the storage processor is selected from a plurality of disks available for reconstructing the RAID stripe”).

Regarding claim 4, the Lin/Xu combination teaches all of the elements of claim 1 and further teaches:
	reconstructing data in the source extent to the destination extent (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”).

Regarding claim 8, the Lin/Xu combination teaches all of the elements of claim 4 and further teaches:
	traversing all malfunctioning extents in the malfunctioning storage device until all the malfunctioning extents are reconstructed (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”).

Regarding claim 9, the Lin/Xu combination teaches all of the elements of claim 1 and further teaches:
respectively determining, in response to determining that a first malfunctioning storage device and a second malfunctioning storage device exist in the storage system, a first device load and a second device load of the first malfunctioning storage device and the 20second malfunctioning storage device (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”); and 
selecting the first malfunctioning storage device as the malfunctioning storage device in response to determining that the first device load is lower than the second device load (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”).

Regarding claim 10, the Lin/Xu combination teaches all of the elements of claim 9 and further teaches:
	wherein the first device load comprises at least any one of an access load and a usage load of the first malfunctioning storage device (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”).

Regarding claim 11, Lin teaches:
	An electronic device, comprising: 
at least one processor (Lin: Col. 9, lines 62-67, “The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”); and 
30a memory coupled to the at least one processor, wherein the memory has instructions stored therein which, when executed by the at least one processor, cause the device to perform an action for reconstructing a storage system (Lin: Col. 9, lines 62-67, “The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”), the action comprising: 
acquiring a first extent access load and a second extent access load of a first extent and a second extent in a 35storage device in the storage system, respectively (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”); 21Attorney Docket No.: 1003-1190 
selecting the first malfunctioning extent as a source extent in response to determining that the first extent access load is lower than the second extent access load (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”);

However, Lin does not appear to teach:
acquiring extents of a malfunctioning extent in a malfunctioning storage device in the storage system;
generating, among multiple idle extents in the storage system, a set of 5destination extents that can be used as a reconstruction destination of the source extent; and 
selecting a destination extent from the set of destination extents as the reconstruction destination of the source extent.

	However, in the same field of endeavor, Xu teaches:
acquiring extents of a malfunctioning extent in a malfunctioning storage device in the storage system (Xu: Paragraph [0036], “In the mapped RAID, when a storage disk fails, the plurality of RAID stripes involved in the storage disk will be affected and these affected RAID stripes need to be reconstructed. For each affected RAID stripe, an unused disk extent will be selected as a reconstruction destination and the data is reconstructed at the selected disk extent”);
generating, among multiple idle extents in the storage system, a set of 5destination extents that can be used as a reconstruction destination of the source extent (Xu: Paragraph [0080], “FIG. 8 shows a specific implementation at 630 shown in FIG. 6. At 810, a set of available disks is determined for the RAID stripe to be reconstructed selected for a certain storage processor. Each storage disk in the set does not conflict with the storage disk involved in the RAID stripe to be reconstructed and has at least one spare disk extent available as the spare disk extent for the RAID stripe”; and Paragraph [0081], “At 820, the storage disks in the set may be sorted from low to high according to the I/O load of the storage disks. In an embodiment, the storage disks may be sorted according to the heat value G at the currently selected storage processor. At 830, a second number (represented by Th_2) of storage disks are selected from the sorted set to obtain a subset of available disks. Th_2 is a configurable constant which is greater than the concurrent number C. In other words, a set of disks having low I/O loads at the storage processor is selected from a plurality of disks available for reconstructing the RAID stripe”); and 
selecting a destination extent from the set of destination extents as the reconstruction destination of the source extent (Xu: Paragraph [0080], “FIG. 8 shows a specific implementation at 630 shown in FIG. 6. At 810, a set of available disks is determined for the RAID stripe to be reconstructed selected for a certain storage processor. Each storage disk in the set does not conflict with the storage disk involved in the RAID stripe to be reconstructed and has at least one spare disk extent available as the spare disk extent for the RAID stripe”; and Paragraph [0081], “At 820, the storage disks in the set may be sorted from low to high according to the I/O load of the storage disks. In an embodiment, the storage disks may be sorted according to the heat value G at the currently selected storage processor. At 830, a second number (represented by Th_2) of storage disks are selected from the sorted set to obtain a subset of available disks. Th_2 is a configurable constant which is greater than the concurrent number C. In other words, a set of disks having low I/O loads at the storage processor is selected from a plurality of disks available for reconstructing the RAID stripe”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Lin by receiving multiple destination extents and selecting a destination extent, as taught by Xu. One of ordinary skill in the art would have been motivated to use the methods of Xu because it would improve the reconstruction performance and efficiency. (Xu: Paragraph [0040]).

	Regarding claim 13, the Lin/Xu combination teaches all of the elements of claim 11 and further teaches: 
	The device according to claim 11, wherein selecting the destination extent comprises: 
20respectively determining a first device access load and a second device access load of a first storage device and a second storage device where a first destination extent and a second destination extent in the set of destination extents are located (Xu: Paragraph [0080], “FIG. 8 shows a specific implementation at 630 shown in FIG. 6. At 810, a set of available disks is determined for the RAID stripe to be reconstructed selected for a certain storage processor. Each storage disk in the set does not conflict with the storage disk involved in the RAID stripe to be reconstructed and has at least one spare disk extent available as the spare disk extent for the RAID stripe”; and Paragraph [0081], “At 820, the storage disks in the set may be sorted from low to high according to the I/O load of the storage disks. In an embodiment, the storage disks may be sorted according to the heat value G at the currently selected storage processor. At 830, a second number (represented by Th_2) of storage disks are selected from the sorted set to obtain a subset of available disks. Th_2 is a configurable constant which is greater than the concurrent number C. In other words, a set of disks having low I/O loads at the storage processor is selected from a plurality of disks available for reconstructing the RAID stripe”); and 
selecting the first destination extent as the destination extent in response to determining that the first device access load is lower than the second device access load (Xu: Paragraph [0080], “FIG. 8 shows a specific implementation at 630 shown in FIG. 6. At 810, a set of available disks is determined for the RAID stripe to be reconstructed selected for a certain storage processor. Each storage disk in the set does not conflict with the storage disk involved in the RAID stripe to be reconstructed and has at least one spare disk extent available as the spare disk extent for the RAID stripe”; and Paragraph [0081], “At 820, the storage disks in the set may be sorted from low to high according to the I/O load of the storage disks. In an embodiment, the storage disks may be sorted according to the heat value G at the currently selected storage processor. At 830, a second number (represented by Th_2) of storage disks are selected from the sorted set to obtain a subset of available disks. Th_2 is a configurable constant which is greater than the concurrent number C. In other words, a set of disks having low I/O loads at the storage processor is selected from a plurality of disks available for reconstructing the RAID stripe”).
	
Regarding claim 14, the Lin/Xu combination teaches all of the elements of claim 11 and further teaches:
	reconstructing data in the source extent to the destination extent (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”).

Regarding claim 18, the Lin/Xu combination teaches all of the elements of claim 14 and further teaches:
traversing all malfunctioning extents in the malfunctioning storage device until all the malfunctioning extents are reconstructed (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”).

Regarding claim 19, the Lin/Xu combination teaches all of the elements of claim 11 and further teaches:
15respectively determining, in response to determining that a first malfunctioning storage device and a second malfunctioning storage device exist in the storage system, a first device load and a second device load of the first malfunctioning storage device and the second malfunctioning storage device (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”); and 
selecting the first malfunctioning storage device as the malfunctioning storage 20device in response to determining that the first device load is lower than the second device load (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”).

Regarding claim 20, the Lin/Xu combination teaches all of the elements of claim 19 and further teaches:
	wherein the first device load comprises at least any one of an access load and a usage load of the first malfunctioning storage device (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”).

Regarding claim 21, Lin teaches:
	A computer program product having a non-transitory computer readable medium which stores a set of instructions to reconstruct a storage system (Lin: Col. 10, lines 19-23, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”);
the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of 30acquiring a first extent access load and a second extent access load of a first extent and a second extent in a storage device in the storage system, respectively (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”); 
selecting the first malfunctioning extent as a source extent in response to determining that the first extent access load is lower than the second extent access load (Lin: Fig. 4, #414 and #418, Col. 6, lines 55-67 and Col.7, lines 1-5, “With the embodiment of FIG. 4, access 300 statistics are used to divide the mirrored extents into a first group of mirrored extents stored in sections or ranks having a relatively higher level of access at the primary storage 102.sub.P than the secondary storage 102.sub.S than a second group of mirrored extents. The described embodiments operate to have the primary storage server 200.sub.P, which has greater processing burdens than the secondary storage server 200.sub.S, manage the migration of mirrored extents on ranks of storage that are experiencing a lower level of access at the primary storage 102.sub.P. This reduces the processing burdens on the primary storage server of having to handle migration of mirrored extents from ranks or sections of the primary storage 102.sub.P already experiencing a high level of activity from host I/O access. Having to handle host I/O access to extents on a rank whose extents are being migrated adds an extra level of processing burden to the primary storage server handling those operations”; and Col. 6, lines 30-54, “For each mirrored extent to migrate, the migration/recall manager 220 may determine (at block 410) a delta of the primary access statistic and the secondary access statistic that is being used, e.g., 306, 308 and/or 310, for the rank 304 in the primary 102.sub.P and secondary 102.sub.S storages including the mirrored extent. The mirrored extents to migrate may then be sorted (at block 412) in a sorted list. The recall/migration manager 220 determines (at block 414) a first set of mirrored extents to migrate having highest deltas (e.g., relatively greater level of access at the primary storage than the secondary storage), such as a half of the sorted list with the highest deltas. A determination is made (at block 416) of a second set of mirrored extents to migrate having lowest deltas (e.g., relatively lower level of access at the primary storage than the secondary storage), such as a half of the sorted list with the lowest deltas. The recall/migration manager 220 may then send (at block 418) a command to the secondary storage server 200.sub.S to migrate the first set of the mirrored extents having highest level of access from the secondary storage 102.sub.S to the remote cloud storage 112. The recall/migration manager 220 may further send (at block 420) a command to the primary storage server 200.sub.P to migrate the second set of the mirrored extents from the primary storage 102.sub.P to the remote cloud storage 112”);

	However, Lin does not appear to teach:
acquiring extents of a malfunctioning extent in a malfunctioning storage device in the storage system;
generating, among multiple idle extents in the storage system, a set of destination extents that can be used as a reconstruction destination of the source; and 
selecting a destination extent from the set of destination extents as the reconstruction destination of the source extent.

	However, in the same field of endeavor, Xu teaches:
acquiring extents of a malfunctioning extent in a malfunctioning storage device in the storage system (Xu: Paragraph [0036], “In the mapped RAID, when a storage disk fails, the plurality of RAID stripes involved in the storage disk will be affected and these affected RAID stripes need to be reconstructed. For each affected RAID stripe, an unused disk extent will be selected as a reconstruction destination and the data is reconstructed at the selected disk extent”);
generating, among multiple idle extents in the storage system, a set of destination extents that can be used as a reconstruction destination of the source extent (Xu: Paragraph [0080], “FIG. 8 shows a specific implementation at 630 shown in FIG. 6. At 810, a set of available disks is determined for the RAID stripe to be reconstructed selected for a certain storage processor. Each storage disk in the set does not conflict with the storage disk involved in the RAID stripe to be reconstructed and has at least one spare disk extent available as the spare disk extent for the RAID stripe”; and Paragraph [0081], “At 820, the storage disks in the set may be sorted from low to high according to the I/O load of the storage disks. In an embodiment, the storage disks may be sorted according to the heat value G at the currently selected storage processor. At 830, a second number (represented by Th_2) of storage disks are selected from the sorted set to obtain a subset of available disks. Th_2 is a configurable constant which is greater than the concurrent number C. In other words, a set of disks having low I/O loads at the storage processor is selected from a plurality of disks available for reconstructing the RAID stripe”); and 
selecting a destination extent from the set of destination extents as the reconstruction destination of the source extent (Xu: Paragraph [0080], “FIG. 8 shows a specific implementation at 630 shown in FIG. 6. At 810, a set of available disks is determined for the RAID stripe to be reconstructed selected for a certain storage processor. Each storage disk in the set does not conflict with the storage disk involved in the RAID stripe to be reconstructed and has at least one spare disk extent available as the spare disk extent for the RAID stripe”; and Paragraph [0081], “At 820, the storage disks in the set may be sorted from low to high according to the I/O load of the storage disks. In an embodiment, the storage disks may be sorted according to the heat value G at the currently selected storage processor. At 830, a second number (represented by Th_2) of storage disks are selected from the sorted set to obtain a subset of available disks. Th_2 is a configurable constant which is greater than the concurrent number C. In other words, a set of disks having low I/O loads at the storage processor is selected from a plurality of disks available for reconstructing the RAID stripe”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product taught by Lin by receiving multiple destination extents and selecting a destination extent, as taught by Xu. One of ordinary skill in the art would have been motivated to use the methods of Xu because it would improve the reconstruction performance and efficiency. (Xu: Paragraph [0040]).
	
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Xu and further in view of U.S. Patent No. 6,571,354 to Parks et al. ("Parks").

	Regarding claim 2, the Lin/Xu combination teaches all of the elements of claim 1. However, the combination does not appear to teach:
wherein generating the set of destination extents 15comprises adding an extent satisfying the following conditions to the set of destination extents: 
a storage device where the extent is located is a normal storage device; 
the storage device is different from any storage device involved in a stripe where the source extent is located; and 
20the storage device does not comprise an extent that is being used as a reconstruction destination.

	However, in the same field of endeavor, Parks teaches:
wherein generating the set of destination extents 15comprises adding an extent satisfying the following conditions to the set of destination extents (Parks: Col. 7, lines 61-67, and Col. 8, lines 1-26, “FIGS. 3 and 4 together provide a simplified flow chart of a process executed at the intermediate device according to the present invention. The process begins upon receipt of a warning about a storage unit on a particular array, such as the receipt of a S.M.A.R.T. event signal on array 1 (step 400). If the condition indicated by the warning is sufficient to invoke replacement of the storage unit, then the process determines whether a dedicated spare storage unit is available for array 1 (step 401). If a dedicated spare is available, then the data set on the failing storage unit is migrated to the dedicated spare (step 402). Appropriate tables and data structures in the intermediate device are updated to manage the use of the dedicated spare. If at step 401, it is found that there is not a dedicated spare, then the process determines whether there is a storage unit in a spare pool, such as spare array 54 of FIG. 2, which is available for use as a replacement on array 1 (step 403). If a spare in the spare pool is found, then the spare is allocated to array 1 and a data set is migrated to the allocated spare (step 404). If at step 403, it is found that there is not a spare in a spare pool available for use, then it is determined whether there is a lower priority array of storage units (step 405). If there is not a lower priority array, then the warning is issued for further processing according to system administration rules (step 406). If at step 405 it is determined that a lower priority array is available, then the lowest priority array is determined (step 407). A particular storage unit is found within the lowest priority array, array N, by first determining whether there is a dedicated spare for the selected array N (step 408). If there is, then the dedicated spare on the selected array N is used in array 1, and the data set is migrated to the allocated spare (step 409). If there is no dedicated spare on the selected array N, then the algorithm proceeds to FIG. 4”; wherein the set is the dedicated spare and a spare from the spare pool is added to the “set” of dedicated spares): 
a storage device where the extent is located is a normal storage device (Parks: Col. 7, lines 61-67, and Col. 8, lines 1-26, “FIGS. 3 and 4 together provide a simplified flow chart of a process executed at the intermediate device according to the present invention. The process begins upon receipt of a warning about a storage unit on a particular array, such as the receipt of a S.M.A.R.T. event signal on array 1 (step 400). If the condition indicated by the warning is sufficient to invoke replacement of the storage unit, then the process determines whether a dedicated spare storage unit is available for array 1 (step 401). If a dedicated spare is available, then the data set on the failing storage unit is migrated to the dedicated spare (step 402). Appropriate tables and data structures in the intermediate device are updated to manage the use of the dedicated spare. If at step 401, it is found that there is not a dedicated spare, then the process determines whether there is a storage unit in a spare pool, such as spare array 54 of FIG. 2, which is available for use as a replacement on array 1 (step 403). If a spare in the spare pool is found, then the spare is allocated to array 1 and a data set is migrated to the allocated spare (step 404). If at step 403, it is found that there is not a spare in a spare pool available for use, then it is determined whether there is a lower priority array of storage units (step 405). If there is not a lower priority array, then the warning is issued for further processing according to system administration rules (step 406). If at step 405 it is determined that a lower priority array is available, then the lowest priority array is determined (step 407). A particular storage unit is found within the lowest priority array, array N, by first determining whether there is a dedicated spare for the selected array N (step 408). If there is, then the dedicated spare on the selected array N is used in array 1, and the data set is migrated to the allocated spare (step 409). If there is no dedicated spare on the selected array N, then the algorithm proceeds to FIG. 4”); 
the storage device is different from any storage device involved in a stripe where the source extent is located (Parks: Col. 7, lines 61-67, and Col. 8, lines 1-26, “FIGS. 3 and 4 together provide a simplified flow chart of a process executed at the intermediate device according to the present invention. The process begins upon receipt of a warning about a storage unit on a particular array, such as the receipt of a S.M.A.R.T. event signal on array 1 (step 400). If the condition indicated by the warning is sufficient to invoke replacement of the storage unit, then the process determines whether a dedicated spare storage unit is available for array 1 (step 401). If a dedicated spare is available, then the data set on the failing storage unit is migrated to the dedicated spare (step 402). Appropriate tables and data structures in the intermediate device are updated to manage the use of the dedicated spare. If at step 401, it is found that there is not a dedicated spare, then the process determines whether there is a storage unit in a spare pool, such as spare array 54 of FIG. 2, which is available for use as a replacement on array 1 (step 403). If a spare in the spare pool is found, then the spare is allocated to array 1 and a data set is migrated to the allocated spare (step 404). If at step 403, it is found that there is not a spare in a spare pool available for use, then it is determined whether there is a lower priority array of storage units (step 405). If there is not a lower priority array, then the warning is issued for further processing according to system administration rules (step 406). If at step 405 it is determined that a lower priority array is available, then the lowest priority array is determined (step 407). A particular storage unit is found within the lowest priority array, array N, by first determining whether there is a dedicated spare for the selected array N (step 408). If there is, then the dedicated spare on the selected array N is used in array 1, and the data set is migrated to the allocated spare (step 409). If there is no dedicated spare on the selected array N, then the algorithm proceeds to FIG. 4”; wherein the spare from the spare pool is a different storage device than the failing storage device); and 
20the storage device does not comprise an extent that is being used as a reconstruction destination (Parks: Col. 7, lines 61-67, and Col. 8, lines 1-26, “FIGS. 3 and 4 together provide a simplified flow chart of a process executed at the intermediate device according to the present invention. The process begins upon receipt of a warning about a storage unit on a particular array, such as the receipt of a S.M.A.R.T. event signal on array 1 (step 400). If the condition indicated by the warning is sufficient to invoke replacement of the storage unit, then the process determines whether a dedicated spare storage unit is available for array 1 (step 401). If a dedicated spare is available, then the data set on the failing storage unit is migrated to the dedicated spare (step 402). Appropriate tables and data structures in the intermediate device are updated to manage the use of the dedicated spare. If at step 401, it is found that there is not a dedicated spare, then the process determines whether there is a storage unit in a spare pool, such as spare array 54 of FIG. 2, which is available for use as a replacement on array 1 (step 403). If a spare in the spare pool is found, then the spare is allocated to array 1 and a data set is migrated to the allocated spare (step 404). If at step 403, it is found that there is not a spare in a spare pool available for use, then it is determined whether there is a lower priority array of storage units (step 405). If there is not a lower priority array, then the warning is issued for further processing according to system administration rules (step 406). If at step 405 it is determined that a lower priority array is available, then the lowest priority array is determined (step 407). A particular storage unit is found within the lowest priority array, array N, by first determining whether there is a dedicated spare for the selected array N (step 408). If there is, then the dedicated spare on the selected array N is used in array 1, and the data set is migrated to the allocated spare (step 409). If there is no dedicated spare on the selected array N, then the algorithm proceeds to FIG. 4”, wherein an available spare indicates that it is not being used currently).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lin/Xu combination by adding an extent to the destination extents that is normal, unique, and available, as taught by Parks. One of ordinary skill in the art would have been motivated to use the methods of Parks because it would improve the ability to upgrade storage devices as well as improving fault tolerance in the storage system. (Parks: Col. 12, lines 54-63 and Col. 2, lines 3-26).

Regarding claim 12, the Lin/Xu combination teaches all of the elements of claim 11. However, the combination does not appear to teach:
wherein generating the set of destination extents 15comprises adding an extent satisfying the following conditions to the set of destination extents: 
a storage device where the extent is located is a normal storage device; 
the storage device is different from any storage device involved in a stripe where the source extent is located; and 
20the storage device does not comprise an extent that is being used as a reconstruction destination.

	However, in the same field of endeavor, Parks teaches:
wherein generating the set of destination extents comprises adding an extent satisfying the following conditions to the set of destination extents (Parks: Col. 7, lines 61-67, and Col. 8, lines 1-26, “FIGS. 3 and 4 together provide a simplified flow chart of a process executed at the intermediate device according to the present invention. The process begins upon receipt of a warning about a storage unit on a particular array, such as the receipt of a S.M.A.R.T. event signal on array 1 (step 400). If the condition indicated by the warning is sufficient to invoke replacement of the storage unit, then the process determines whether a dedicated spare storage unit is available for array 1 (step 401). If a dedicated spare is available, then the data set on the failing storage unit is migrated to the dedicated spare (step 402). Appropriate tables and data structures in the intermediate device are updated to manage the use of the dedicated spare. If at step 401, it is found that there is not a dedicated spare, then the process determines whether there is a storage unit in a spare pool, such as spare array 54 of FIG. 2, which is available for use as a replacement on array 1 (step 403). If a spare in the spare pool is found, then the spare is allocated to array 1 and a data set is migrated to the allocated spare (step 404). If at step 403, it is found that there is not a spare in a spare pool available for use, then it is determined whether there is a lower priority array of storage units (step 405). If there is not a lower priority array, then the warning is issued for further processing according to system administration rules (step 406). If at step 405 it is determined that a lower priority array is available, then the lowest priority array is determined (step 407). A particular storage unit is found within the lowest priority array, array N, by first determining whether there is a dedicated spare for the selected array N (step 408). If there is, then the dedicated spare on the selected array N is used in array 1, and the data set is migrated to the allocated spare (step 409). If there is no dedicated spare on the selected array N, then the algorithm proceeds to FIG. 4”; wherein the set is the dedicated spare and a spare from the spare pool is added to the “set” of dedicated spares): 
a storage device where the extent is located is a normal storage device (Parks: Col. 7, lines 61-67, and Col. 8, lines 1-26, “FIGS. 3 and 4 together provide a simplified flow chart of a process executed at the intermediate device according to the present invention. The process begins upon receipt of a warning about a storage unit on a particular array, such as the receipt of a S.M.A.R.T. event signal on array 1 (step 400). If the condition indicated by the warning is sufficient to invoke replacement of the storage unit, then the process determines whether a dedicated spare storage unit is available for array 1 (step 401). If a dedicated spare is available, then the data set on the failing storage unit is migrated to the dedicated spare (step 402). Appropriate tables and data structures in the intermediate device are updated to manage the use of the dedicated spare. If at step 401, it is found that there is not a dedicated spare, then the process determines whether there is a storage unit in a spare pool, such as spare array 54 of FIG. 2, which is available for use as a replacement on array 1 (step 403). If a spare in the spare pool is found, then the spare is allocated to array 1 and a data set is migrated to the allocated spare (step 404). If at step 403, it is found that there is not a spare in a spare pool available for use, then it is determined whether there is a lower priority array of storage units (step 405). If there is not a lower priority array, then the warning is issued for further processing according to system administration rules (step 406). If at step 405 it is determined that a lower priority array is available, then the lowest priority array is determined (step 407). A particular storage unit is found within the lowest priority array, array N, by first determining whether there is a dedicated spare for the selected array N (step 408). If there is, then the dedicated spare on the selected array N is used in array 1, and the data set is migrated to the allocated spare (step 409). If there is no dedicated spare on the selected array N, then the algorithm proceeds to FIG. 4”); 
the storage device is different from any storage device involved in a stripe where 15the source extent is located (Parks: Col. 7, lines 61-67, and Col. 8, lines 1-26, “FIGS. 3 and 4 together provide a simplified flow chart of a process executed at the intermediate device according to the present invention. The process begins upon receipt of a warning about a storage unit on a particular array, such as the receipt of a S.M.A.R.T. event signal on array 1 (step 400). If the condition indicated by the warning is sufficient to invoke replacement of the storage unit, then the process determines whether a dedicated spare storage unit is available for array 1 (step 401). If a dedicated spare is available, then the data set on the failing storage unit is migrated to the dedicated spare (step 402). Appropriate tables and data structures in the intermediate device are updated to manage the use of the dedicated spare. If at step 401, it is found that there is not a dedicated spare, then the process determines whether there is a storage unit in a spare pool, such as spare array 54 of FIG. 2, which is available for use as a replacement on array 1 (step 403). If a spare in the spare pool is found, then the spare is allocated to array 1 and a data set is migrated to the allocated spare (step 404). If at step 403, it is found that there is not a spare in a spare pool available for use, then it is determined whether there is a lower priority array of storage units (step 405). If there is not a lower priority array, then the warning is issued for further processing according to system administration rules (step 406). If at step 405 it is determined that a lower priority array is available, then the lowest priority array is determined (step 407). A particular storage unit is found within the lowest priority array, array N, by first determining whether there is a dedicated spare for the selected array N (step 408). If there is, then the dedicated spare on the selected array N is used in array 1, and the data set is migrated to the allocated spare (step 409). If there is no dedicated spare on the selected array N, then the algorithm proceeds to FIG. 4”; wherein the spare from the spare pool is a different storage device than the failing storage device); and 
the storage device does not comprise an extent that is being used as a reconstruction destination (Parks: Col. 7, lines 61-67, and Col. 8, lines 1-26, “FIGS. 3 and 4 together provide a simplified flow chart of a process executed at the intermediate device according to the present invention. The process begins upon receipt of a warning about a storage unit on a particular array, such as the receipt of a S.M.A.R.T. event signal on array 1 (step 400). If the condition indicated by the warning is sufficient to invoke replacement of the storage unit, then the process determines whether a dedicated spare storage unit is available for array 1 (step 401). If a dedicated spare is available, then the data set on the failing storage unit is migrated to the dedicated spare (step 402). Appropriate tables and data structures in the intermediate device are updated to manage the use of the dedicated spare. If at step 401, it is found that there is not a dedicated spare, then the process determines whether there is a storage unit in a spare pool, such as spare array 54 of FIG. 2, which is available for use as a replacement on array 1 (step 403). If a spare in the spare pool is found, then the spare is allocated to array 1 and a data set is migrated to the allocated spare (step 404). If at step 403, it is found that there is not a spare in a spare pool available for use, then it is determined whether there is a lower priority array of storage units (step 405). If there is not a lower priority array, then the warning is issued for further processing according to system administration rules (step 406). If at step 405 it is determined that a lower priority array is available, then the lowest priority array is determined (step 407). A particular storage unit is found within the lowest priority array, array N, by first determining whether there is a dedicated spare for the selected array N (step 408). If there is, then the dedicated spare on the selected array N is used in array 1, and the data set is migrated to the allocated spare (step 409). If there is no dedicated spare on the selected array N, then the algorithm proceeds to FIG. 4”, wherein an available spare indicates that it is not being used currently).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by the Lin/Xu combination by adding an extent to the destination extents that is normal, unique, and available, as taught by Parks. One of ordinary skill in the art would have been motivated to use the methods of Parks because it would improve the ability to upgrade storage devices as well as improving fault tolerance in the storage system. (Parks: Col. 12, lines 54-63 and Col. 2, lines 3-26).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Xu and further in view of U.S. Publication No. 2019/0286525 to McShane et al. ("McShane").

	Regarding claim 5, the Lin/Xu combination teaches all of the elements of claim 1. However, the combination does not appear to teach:
selecting another malfunctioning extent in the malfunctioning storage device as the source extent in response to determining 35that the set of destination extents is empty.  

	However, in the same field of endeavor, McShane teaches:
selecting another malfunctioning extent in the malfunctioning storage device as the source extent in response to determining 35that the set of destination extents is empty (McShane: Paragraph [0076]-[0077], “When the first batch threshold is met, the method continues to step 144, where the computing device determines whether a target storage unit of target storage units of the DSN are available. When a target storage unit of the target storage units is unavailable, the method continues to step 146, where the computing device delays a batch rebuild process until the target storage unit is available or a second batch rebuild threshold is met. The method continues to step 148, where the computing device determines whether the second batch rebuild threshold is met. When the second batch threshold is not met, the method continues back to step 144. When the second batch threshold is met, the method continues to step 150, where the computing device executes a batch rebuild process to produce rebuilt encoded data slices. The computing device then sends the rebuilt encoded data slices to the set of storage units for storage therein. For example, when a target storage unit is unavailable, the computing device determines a foster storage unit (e.g., a storage unit that has an available storage slot, adding another storage unit to the set of storage units, etc.) for storing one or more of the rebuilt encoded data slices that were mapped to the unavailable target storage unit. For the target storage units that are available, the computing device sends corresponding rebuilt encoded data slices to the available target storage units for storage therein”).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lin/Xu combination by selecting another malfunctioning extent in the malfunctioning storage device as the source in response to determining the destination extents is empty, as taught by McShane. One of ordinary skill in the art would have been motivated to use the methods of McShane because it would save migration costs of storing and migrating while also being more efficient with resources. (McShane: Paragraphs [0056]-[0057]).

Regarding claim 15, the Lin/Xu combination teaches all of the elements of claim 11. However, the combination does not appear to teach:
selecting another malfunctioning extent in the malfunctioning storage device as the source extent in response to determining that the set of destination extents is empty.  

	However, in the same field of endeavor, McShane teaches:
selecting another malfunctioning extent in the malfunctioning storage device as the source extent in response to determining 35that the set of destination extents is empty (McShane: Paragraph [0076]-[0077], “When the first batch threshold is met, the method continues to step 144, where the computing device determines whether a target storage unit of target storage units of the DSN are available. When a target storage unit of the target storage units is unavailable, the method continues to step 146, where the computing device delays a batch rebuild process until the target storage unit is available or a second batch rebuild threshold is met. The method continues to step 148, where the computing device determines whether the second batch rebuild threshold is met. When the second batch threshold is not met, the method continues back to step 144. When the second batch threshold is met, the method continues to step 150, where the computing device executes a batch rebuild process to produce rebuilt encoded data slices. The computing device then sends the rebuilt encoded data slices to the set of storage units for storage therein. For example, when a target storage unit is unavailable, the computing device determines a foster storage unit (e.g., a storage unit that has an available storage slot, adding another storage unit to the set of storage units, etc.) for storing one or more of the rebuilt encoded data slices that were mapped to the unavailable target storage unit. For the target storage units that are available, the computing device sends corresponding rebuilt encoded data slices to the available target storage units for storage therein”).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by the Lin/Xu combination by selecting another malfunctioning extent in the malfunctioning storage device as the source in response to determining the destination extents is empty, as taught by McShane. One of ordinary skill in the art would have been motivated to use the methods of McShane because it would save migration costs of storing and migrating while also being more efficient with resources. (McShane: Paragraphs [0056]-[0057]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Xu in view of Parks and further in view of U.S. Patent No. 9,690,660 to Robins et al. ("Robins").

Regarding claim 7, the Lin/Xu combination teaches all of the elements of claim 1. However, the combination does not appear to teach:
adding a backup storage device to the storage system.  

	However, in the same field of endeavor, Parks teaches:
adding a backup storage device to the storage system (Parks: Col. 7, lines 61-67, and Col. 8, lines 1-26, “FIGS. 3 and 4 together provide a simplified flow chart of a process executed at the intermediate device according to the present invention. The process begins upon receipt of a warning about a storage unit on a particular array, such as the receipt of a S.M.A.R.T. event signal on array 1 (step 400). If the condition indicated by the warning is sufficient to invoke replacement of the storage unit, then the process determines whether a dedicated spare storage unit is available for array 1 (step 401). If a dedicated spare is available, then the data set on the failing storage unit is migrated to the dedicated spare (step 402). Appropriate tables and data structures in the intermediate device are updated to manage the use of the dedicated spare. If at step 401, it is found that there is not a dedicated spare, then the process determines whether there is a storage unit in a spare pool, such as spare array 54 of FIG. 2, which is available for use as a replacement on array 1 (step 403). If a spare in the spare pool is found, then the spare is allocated to array 1 and a data set is migrated to the allocated spare (step 404). If at step 403, it is found that there is not a spare in a spare pool available for use, then it is determined whether there is a lower priority array of storage units (step 405). If there is not a lower priority array, then the warning is issued for further processing according to system administration rules (step 406). If at step 405 it is determined that a lower priority array is available, then the lowest priority array is determined (step 407). A particular storage unit is found within the lowest priority array, array N, by first determining whether there is a dedicated spare for the selected array N (step 408). If there is, then the dedicated spare on the selected array N is used in array 1, and the data set is migrated to the allocated spare (step 409). If there is no dedicated spare on the selected array N, then the algorithm proceeds to FIG. 4”);  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lin/Xu combination by adding a device to the storage system, as taught by Parks. One of ordinary skill in the art would have been motivated to use the methods of Parks because it would improve the ability to upgrade storage devices as well as improving fault tolerance in the storage system. (Parks: Col. 12, lines 54-63 and Col. 2, lines 3-26).

	However, the Lin/Xu/Parks combination does not appear to teach:
	determining the set of destination extents from multiple idle extents in multiple 10storage devices in the storage system.

	However, in the same field of endeavor, Robins teaches:
determining the set of destination extents from multiple idle extents in multiple 10storage devices in the storage system (Robins: Col. 4, lines 48-57, “The “leave empty” rule is an unweighted rule that prohibits reserved areas not currently allocated for spare use to be used as spare splits. The rule is softenable, but it has a softening hierarchy group number of 5, which means that it is only softened after rules with lower numbers0”; and Col. 6, lines 1-10, “In step 130, failure recovery application 36 identifies spare splits and their associated RAID data members (RDMs) based on the rules. An RDM is a RAID member on the failed disk 42 that may be assigned to a particular spare split in accordance with the rules. This step takes the unweighted rules into account as well as the limits from the weighted rules. Initially only the hard versions of the rules are applied, but upon softening, some rules or limits may be ignored. Certain spare splits may be found to be eligible to receive at least one RAID member from the failed disk, while other spare splits may be found to be ineligible to receive any”).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lin/Xu/Parks combination by determining the set of destination extents from multiple idle extents, as taught by Robins. One of ordinary skill in the art would have been motivated to use the methods of Robins because the rules used for selection assist in optimizing both reliability and speed. (Robins: Col. 5, lines 5-57).

Regarding claim 17, the Lin/Xu combination teaches all of the elements of claim 11. However, the combination does not appear to teach:
adding a backup storage device to the storage system.  

	However, in the same field of endeavor, Parks teaches:
adding a backup storage device to the storage system (Parks: Col. 7, lines 61-67, and Col. 8, lines 1-26, “FIGS. 3 and 4 together provide a simplified flow chart of a process executed at the intermediate device according to the present invention. The process begins upon receipt of a warning about a storage unit on a particular array, such as the receipt of a S.M.A.R.T. event signal on array 1 (step 400). If the condition indicated by the warning is sufficient to invoke replacement of the storage unit, then the process determines whether a dedicated spare storage unit is available for array 1 (step 401). If a dedicated spare is available, then the data set on the failing storage unit is migrated to the dedicated spare (step 402). Appropriate tables and data structures in the intermediate device are updated to manage the use of the dedicated spare. If at step 401, it is found that there is not a dedicated spare, then the process determines whether there is a storage unit in a spare pool, such as spare array 54 of FIG. 2, which is available for use as a replacement on array 1 (step 403). If a spare in the spare pool is found, then the spare is allocated to array 1 and a data set is migrated to the allocated spare (step 404). If at step 403, it is found that there is not a spare in a spare pool available for use, then it is determined whether there is a lower priority array of storage units (step 405). If there is not a lower priority array, then the warning is issued for further processing according to system administration rules (step 406). If at step 405 it is determined that a lower priority array is available, then the lowest priority array is determined (step 407). A particular storage unit is found within the lowest priority array, array N, by first determining whether there is a dedicated spare for the selected array N (step 408). If there is, then the dedicated spare on the selected array N is used in array 1, and the data set is migrated to the allocated spare (step 409). If there is no dedicated spare on the selected array N, then the algorithm proceeds to FIG. 4”);  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by the Lin/Xu combination by adding a device to the storage system, as taught by Parks. One of ordinary skill in the art would have been motivated to use the methods of Parks because it would improve the ability to upgrade storage devices as well as improving fault tolerance in the storage system. (Parks: Col. 12, lines 54-63 and Col. 2, lines 3-26).

	However, the Lin/Xu/Parks combination does not appear to teach:
	determining the set of destination extents from multiple idle extents in multiple 10storage devices in the storage system.

	However, in the same field of endeavor, Robins teaches:
determining the set of destination extents from multiple idle extents in multiple 10storage devices in the storage system (Robins: Col. 4, lines 48-57, “The “leave empty” rule is an unweighted rule that prohibits reserved areas not currently allocated for spare use to be used as spare splits. The rule is softenable, but it has a softening hierarchy group number of 5, which means that it is only softened after rules with lower numbers0”; and Col. 6, lines 1-10, “In step 130, failure recovery application 36 identifies spare splits and their associated RAID data members (RDMs) based on the rules. An RDM is a RAID member on the failed disk 42 that may be assigned to a particular spare split in accordance with the rules. This step takes the unweighted rules into account as well as the limits from the weighted rules. Initially only the hard versions of the rules are applied, but upon softening, some rules or limits may be ignored. Certain spare splits may be found to be eligible to receive at least one RAID member from the failed disk, while other spare splits may be found to be ineligible to receive any”).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by the Lin/Xu/Parks combination by determining the set of destination extents from multiple idle extents, as taught by Robins. One of ordinary skill in the art would have been motivated to use the methods of Robins because the rules used for assist in optimizing both reliability and speed. (Robins: Col. 5, lines 5-57).

Allowable Subject Matter
Claims 6 and 16 are rejected under a non-art rejection, but contain allowable subject matter if written to overcome current rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 6 (representative of claim 16), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

6. The method according to claim 5, further comprising: 
waiting, in response to determining that a set of destination extents of the another malfunctioning extent is an empty set, for the reconstruction of the previous malfunctioning extent in the storage system to be completed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 11307802 B2, US 20210124493 A1, US 10809931 B1, US 10496483 B2, US 20180275894 A1, US 20180081757 A1, US 9880760 B2, US 20160371146 A1, US 9513835 B2, US 20130238930 A1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 11307802 B2: In some embodiments, extent usage may be based on extent heat map 432. Heat map 432 may track each access to the extent, and the relative importance of the access (e.g., high priority). This data may be used to calculate a heat score. In some embodiments, the extents are ranked from highest load to lowest. The rank may be used to generate the migration plan. For example, if there are 8 extents and for cores, then the migration plan may be core 1 with rank 1 and 8, core 2 with rank 2 and 7, etc. Another example, core 1 may include rank 1, core 2 rank 2, core 3 rank 3, 4, and 5, and 6, and core 4 ranks 6, 7, and 8.
US 20210124493 A1: In general, in one aspect, the invention relates to a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for performing a backup operation. The method includes obtaining, by a restoration agent, a restoration request, wherein the restoration request specifies requested data for a user, and in response to the restoration request: identifying a first set of backups, wherein each backup in the first set of backups is associated with the requested data, mounting the first set of backups from the backup storage system, performing data mining on the first set of backups in response to the mounting to obtain a hierarchical structure, providing a set of options to a client based on the hierarchical structure, obtaining a selection from the client, wherein the selection is a portion of the set of options, obtaining selected content based on the selection, wherein the selected content is in a source format, converting the selected content from a source format to a target format to obtain target formatted user-specified content, and initiating a transfer of the target-formatted user-specified content to a cloud-based service.
US 10809931 B1: As described above in connection with the illustration of FIG. 42, for an underutilized PD, there is assumed an infinite amount of reads workload that may be accepted. In other words, the tuning or balancing to move workload to the underutilized PD considers write I/O workload of extents moved to the target underutilized PD independent of the read I/O workload (e.g., don't consider read I/O workload or subject read I/O workload limit as a condition or limit for data movement to the underutilized PD). As a variation from that of FIG. 42, an embodiment may consider other factors such as that the target flash PD's (e.g., underutilized flash PD that is the target PD). For example, aggregated target PD write I/O workload may be considered as the primary criteria. Additionally, as secondary or additional criterion, an embodiment may consider the impact of migrating an extent candidate on the total I/O aggregated workload of the target PD (e.g., all reads and writes directed to the target PD). For example, if two candidate extents have approximately the same write I/O workload (e.g., within some specified threshold of difference), a first of the two extents having the lower relative total I/O workload (lower with respect to the two candidate extents) may be selected for data movement prior to selecting the second of the two extents have the higher relative total I/O workload (higher with respect to the two candidate extents). An embodiment may consider such additional or secondary criterion, for example, when the total I/O workload of the target PD is above a specified maximum threshold.
US 10496483 B2: At 304, the plurality of stripes in the RAID group is mapped to other RAID groups respectively. In one embodiment, the plurality of stripes are evenly migrated into other RAID groups. In another embodiment, the plurality of stripes are mapped to the other RAID groups respectively based on the workload and remaining storage space of each of the other RAID groups. For example, for the RAID groups with smaller workload, it means that the IO operations are less frequent and the IO bandwidth left is relatively wider, and thus the plurality of stripes may be mapped to the RAID groups. As another example, for the other RAID groups with more left storage space, it means the RAID groups can still store more data and the plurality of stripes may be mapped to those RAID groups.
US 20180275894 A1: In the judgement of S1016-1, if there is no RAID group matching the conditions (S1016-1: No), the CPU 11 judges whether there is a free area in the spare RAID group (S1016-4). If a free area exists in the spare RAID group (S1016-4: Yes), the data migration destination is determined to be the spare RAID group (S1016-5).
US 20180081757 A1: In FIG. 1C, one virtual parity group 605 is selected and converted to a spare region. All virtual chunks 615 constituting the virtual parity group 605 and the physical storage regions mapped thereto are converted to spare regions. If some virtual stripes 610 of the virtual parity group 605 are already allocated to a virtual volume, then the data of the virtual stripe 610 is migrated to a physical storage region allocated to another virtual parity group 605, thereby forming an empty region.
US 9880760 B2: After initially populating the source and destination ranking lists 312, 314, the ranking list generation and update module 304 may provide the ranking lists 312, 314 to the mapping generation module 306. The mapping generation module 306 which may use the lists 312, 314 to generate a source-to-destination mapping that maps each of the valid data units in the source SLC blocks 148 to a destination storage page in the destination MLC block 150. In addition, as described in more detail below, the source-to-destination mapping may indicate for each data unit whether the data unit is to be transferred to the destination MLC block 150 using OCC or CTC.
US 20160371146 A1: The DSN stores data for an indefinite period of time without data loss and in a secure manner. The rebuilding order and/or rebuilding timeframe of rebuilding steps can be selected to achieve a load leveling performance goal with regards to accessing each slice memory of the slice memories.
US 9513835 B2: Next, in block 402, the impact of the migration session during the migration session for each of the destination devices that were identified in block 401 is determined. The impact during the migration session is determined based on the historical I/O load of each identified destination device. An example of historical I/O load over time for a storage device is shown in FIG. 2. In some embodiments, for each identified destination device, the suggested migration window is divided into K sub-intervals, each sub-interval corresponding to a respective start time within the migration window. For each migration session, the transfer rate is controllable; a higher transfer rate introduces higher load on the destination device during the migration session, but also reduces overall migration session transfer time. In order to determine the transfer rate for the migration session, a maximum transfer rate for the migration session is identified based on the I/O characteristics of both the source storage device and the destination storage device i.e., the maximum input rate (for a destination device) or output rate (for a source device) for the lowest-tier device involved in the migration session, to determine a feasible transfer rate range. The feasible transfer rate range is then given by [0, R], where R is the maximum transfer rate. The feasible transfer rate range may then be divided into L intervals. K and L may be predetermined values, or may be determined based on the size of the suggested migration window and the maximum transfer rate, respectively, in various embodiments.
US 20130238930 A1: In one or more other embodiments, configuration component 430 can group target storage systems with a designated failover system to form a "failover group" object that can specify storage fabric resources to be associated with storage. For example, the failover group can specify virtual network interfaces, switches, media, disks, storage systems, zones, and/or other storage configuration information associated with storage that can be utilized by DSFS 102 during transferring of storage access from the initiator system to the designated failover system, e.g., in response to detection, by DSFS 102, of a failure associated with the initiator system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                        
/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113